

Exhibit 10.13


[logo_coach.jpg]
2004 Stock Incentive Plan
Performance Restricted Stock Unit Award Grant Notice and Agreement
 
Lew Frankfort
 
Coach, Inc. (the “Company”) is pleased to confirm that you have been granted a
performance restricted stock unit award (the “Award”), effective as of August 6,
2009 (the “Award Date”), as provided in this Performance Restricted Stock Unit
Award Grant Notice and Agreement (including all annexes attached hereto, the
“Agreement”) pursuant to the Coach, Inc. 2004 Stock Incentive Plan (as amended,
the “Plan”).  The Award is subject to all of the terms and conditions set forth
in the Agreement.
 
1.           Defined Terms.  Capitalized terms used but not otherwise defined in
the Agreement shall have the meanings set forth in the Definition Annex attached
hereto as Annex A.
 
2.           Award.  Subject to the restrictions, limitations and conditions
described in the Agreement, the Company hereby awards to you as of the Award
Date performance restricted stock units (the “PRSUs”) in accordance with the
terms and conditions of the Agreement.  PRSUs are considered Performance Stock
Units under the Plan.  Each PRSU represents the right to receive one share of
Common Stock upon the satisfaction of the terms and conditions of the Agreement
and the Plan (and in particular the terms and conditions set forth on Annex B)
(the “Restrictions”).  While the Restrictions are in effect, the PRSUs are not
transferable by you by means of sale, assignment, exchange, pledge, or
otherwise.  The number of PRSUs subject to the Award shall be determined in
accordance with the terms of Annex B.
 
3.           Vesting.  The PRSUs will remain restricted and may not be sold or
transferred by you until they have become vested pursuant to the terms of the
Agreement and the vesting provisions set forth on Annex B.  
 
4.           Distribution of the Award.  Except as otherwise provided by Section
5(d), on, or as soon as reasonably practicable following, the Vesting Date (and
in no event later than the last date permitted by Treasury Regulation Section
1.409A-3(d)), the Committee will release the portion of the Award that has
become vested as of the Vesting Date.  Applicable withholding taxes will be
settled by withholding a number of shares of Common Stock with a market value
not less than the amount of such taxes (determined at the minimum applicable
rates), and the net number of shares of Common Stock subject to the Award shall
be distributed to you; provided, however, that certain transfer restrictions
will continue to apply to certain shares of Common Stock distributed to you
hereunder until the expiration of the Retention Period; and, provided, further,
that in the event that the Company is liquidated in bankruptcy (a) the Committee
will not release shares of Common Stock pursuant to the Award and (b) all
payments made pursuant to the Award will be made in a per-share cash payment
equal to the fair market value per share of Common Stock on the distribution
date.
 

 
 

--------------------------------------------------------------------------------

 



 
5.           Termination of Employment.
 
(a)           Death or Disability.  If prior to the Vesting Date you cease
active employment with the Company because of your death or Disability (i) any
portion of the Fiscal Year PRSUs that relates to a fiscal year of the Company
that ended on or prior to the Date of Termination that would have become vested
had you remained employed by the Company through the Vesting Date shall become
vested effective as of the Vesting Date and (ii) the Performance Period PRSUs
and any portion of the Fiscal Year PRSUs that relates to a fiscal year that has
not ended on or prior to the Date of Termination shall thereupon be forfeited;
provided, however, that the Committee may, in its sole discretion, cause any or
all of the Section 5(a) Portion to become vested effective as of the Date of
Termination.
 
(b)           Termination without Cause or for Good Reason.  Except as otherwise
provided in Section 5(d) with respect to certain terminations of employment in
connection with a Change in Control, if prior to the Vesting Date your
employment is terminated by the Company without Cause or by you for Good Reason,
all Fiscal Year PRSUs and Performance Period PRSUs that would have been eligible
to become vested with respect to the Award had you remained employed through the
Vesting Date shall become vested as of the Vesting Date, pursuant to the terms
and conditions set forth on Annex B, based on the Company’s performance through
the Vesting Date.
 
(c)           Termination for Cause or without Good Reason.  If prior to the
Vesting Date your employment is terminated by the Company for Cause or by you
without Good Reason (including, without limitation, by reason of your
retirement) the Award shall thereupon be forfeited in its entirety.
 
(d)           Certain Terminations of Employment in connection with a Change in
Control.  Notwithstanding Section 5(b), if your employment is terminated by the
Company without Cause or by you for Good Reason prior to the Vesting Date and
within six months prior to a Change in Control or during the 12 month period
immediately following such Change in Control, then, effective as of the later of
the Date of Termination or the date of the Change in Control, the Award shall
become vested with respect to (i) any portion of the Fiscal Year PRSUs that
relates to a fiscal year of the Company that ended on or prior to the Date of
Termination (or date of the Change in Control, if later) that would have become
vested had you remained employed by the Company through the Vesting Date
(assuming for these purposes that the Company’s performance (A) would not be
Marginal or below for any fiscal year that ends following the Date of
Termination (or date of the Change in Control, if later) and (B) would be above
Superior in at least one fiscal year that ends following the Date of Termination
(or date of Change in Control, if later)) and (ii) the Section 5(d) Portion,
and, notwithstanding Section 4, such vested portion of the Award shall be
distributed in accordance with the provisions of Section 3 and Annex B as soon
as reasonably practicable following the date of such vesting.
 
6.           Forfeiture.  Notwithstanding anything contained in the Agreement to
the contrary, you shall be subject to the restrictive covenants set forth on
Annex D hereto (the “Restrictive Covenants”), and you acknowledge and agree that
the Company is granting you the Award in consideration for your agreement to be
bound by such Restrictive Covenants.  Accordingly, if you (a) violate any of the
covenants set forth in Sections 1 or 2 of the Restrictive Covenants or (b)
materially violate any of the covenants set forth in Sections 3, 4 or 5 of the
Restrictive Covenants, then (i) any portion of the Award that has not been
distributed to you prior to the date of such violation shall thereupon be
forfeited and (ii) you shall be required to pay to the Company the amount of all
PRSU Gain.  The forfeiture provisions of this Section 6 shall also apply, and
you shall also be required to pay to the Company the amount of all PRSU Gain, if
you willfully commit any act of fraud, embezzlement, misappropriation, material
misconduct or breach of fiduciary duty against the Company (or any predecessor
thereto or successor thereof) having a material adverse impact on the Company.
 

 
2

--------------------------------------------------------------------------------

 



 
7.           Award Not Transferable.  The Award will not be assignable or
transferable by you, other than by a qualified domestic relations order or by
will or by the laws of descent and distribution, and will be exercisable during
your lifetime only by you (or your legal guardian or personal representative).
 
8.           Transferability of Award Shares. You acknowledge and agree that
certain shares of Common Stock distributed to you pursuant to the Award shall be
subject to the transfer restrictions set forth in Annex B.  Except as otherwise
set forth in Annex B, the shares you will receive under the Award on or
following the Vesting Date (or such other vesting date pursuant to Section 5)
generally are freely tradable in the United States.  However, you may not offer,
sell or otherwise dispose of any shares in a way which would: (a) require the
Company to file any registration statement with the Securities and Exchange
Commission (or any similar filing under state law or the laws of any other
country) or to amend or supplement any such filing or (b) violate or cause the
Company to violate the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder, any other state or federal law, or the laws
of any other country.  The Company reserves the right to place restrictions
required by law on any shares of Common Stock received by you pursuant to the
Award.
 
9.           Conformity with the Plan.  The Award is intended to conform in all
respects with, and is subject to applicable provisions of, the
Plan.  Inconsistencies between the Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  By your acceptance of the Agreement, you
agree to be bound by all of the terms of the Agreement (including the terms of
any annex attached hereto) and the Plan.
 
10.           No Rights to Continued Employment.  Nothing in the Agreement
confers any right on you to continue in the employ of the Company and any of its
affiliates or direct or indirect subsidiaries or affects in any way the right of
the Company and any of its affiliates or direct or indirect subsidiaries to
terminate your employment at any time with or without cause.
 
11.           Miscellaneous.
 
(a)           Amendment or Modifications.  The grant of the Award (and the
allocation of PRSUs for each fiscal year and the Performance Period, as
applicable) is documented by the minutes of the Committee, which records are the
final determinant of the number of PRSUs granted in any fiscal year or the
Performance Period, as applicable, and the conditions of any such grant.  The
Committee may amend or modify the Award in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
Award, provided that no such amendment or modification shall directly or
indirectly impair or otherwise adversely affect your rights under the Agreement
(including, without limitation, under Annex B) without your prior written
consent.  Except as in accordance with the two immediately preceding sentences,
the Agreement may be amended, modified or supplemented only by an instrument in
writing signed by both parties hereto.
 

 
3

--------------------------------------------------------------------------------

 



 
(b)           Governing Law.  All matters regarding or affecting the
relationship of the Company and its stockholders shall be governed by the
General Corporation Law of the State of Maryland.  All other matters arising
under the Agreement shall be governed by the internal laws of the State of New
York, including matters of validity, construction and interpretation.  You and
the Company agree that all claims in respect of any action or proceeding arising
out of or relating to the Agreement shall be heard or determined in any state or
federal court sitting in New York, New York and you and the Company agree to
submit to the jurisdiction of such courts, to bring all such actions or
proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings.  A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.
 
(c)           Successors and Assigns.  Except as otherwise provided herein, the
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.
 
(d)           Severability.  Whenever feasible, each provision of the Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of the Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
the Agreement.
 
12.           Section 409A.
 
(a)           In General.  The parties acknowledge and agree that, to the extent
applicable, the Agreement shall be interpreted in accordance with Section
409A.  Notwithstanding any provision of the Agreement to the contrary, in the
event that the Company determines that any amounts payable hereunder may be
subject to Section 409A, the Company may adopt (without any obligation to do so
or to indemnify you for failure to do so) such limited amendments to the
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to (i) exempt the amounts payable hereunder from
Section 409A and/or preserve the intended tax treatment of the amounts payable
hereunder or (ii) comply with the requirements of Section 409A.
 
(b)           Specified Employee Separation from Service.  Notwithstanding
anything to the contrary in the Agreement, if you are determined to be a
“specified employee” within the meaning of Section 409A as of the date of your
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h)
(or any successor regulation), and if any payments or entitlements provided for
in the Agreement constitute a “deferral of compensation” within the meaning of
Section 409A and therefore cannot be paid or provided in the manner provided
herein without subjecting you to additional tax, interest or penalties under
Section 409A, then any such payment and/or entitlement which would have been
payable during the first six months following your “separation from service”
shall instead be paid or provided to you in a lump sum payment on the first
business day immediately following the six-month anniversary of your “separation
from service” (or, if earlier, the date of your death).
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties hereto have executed and delivered the
Agreement.
 
COACH, INC.
 


 
__________________________________
Sarah Dunn
 
Senior Vice President of Human Resources
 
Date:
 


 
I acknowledge that I have read and understand the terms and conditions of the
Agreement and of the Plan and I agree to be bound thereto.
 
AWARD RECIPIENT:
 
 
__________________________________
Lew Frankfort
 
Employee ID: ______________________________
 
Date:
 


 


 

 
5

--------------------------------------------------------------------------------

 

Exhibit F-Annex A


 
DEFINITION ANNEX
 
For purposes of the Performance Restricted Stock Unit Award Grant Notice and
Agreement (including all annexes thereto, the “Agreement”) to which this
Definition Annex is attached as an Annex, the following terms have the meanings
set forth below:
 
(a)           “Award Date” shall have the meaning set forth in the preamble to
the Agreement.
 
(b)           “Board” shall mean the Board of Directors of the Company.
 
(c)           The Company shall have “Cause” to terminate the Executive’s
employment upon (i) the Executive’s failure to attempt in good faith to
substantially perform the duties as Chairman and Chief Executive Officer (other
than any such failure resulting from the Executive’s physical or mental
incapacity) which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure; (ii) the Executive’s failure to
attempt in good faith to carry out, or comply with, in any material respect any
lawful and reasonable directive of the Board, which is not remedied within 30
days after receipt of written notice from the Company specifying such failure;
(iii) the Executive’s commission at any time of any act or omission that results
in, or may reasonably be expected to result in, a conviction, plea of no
contest, or imposition of unadjudicated probation for any felony (or any other
crime involving fraud, embezzlement, material misconduct or misappropriation
having a material adverse impact on the Company); (iv) the Executive’s unlawful
use (including being under the influence) or possession of illegal drugs on the
Company’s premises or while performing the Executive’s duties and
responsibilities; or (v) the Executive’s willful commission at any time of any
act of fraud, embezzlement, misappropriation, misconduct, or breach of fiduciary
duty against the Company (or any predecessor thereto or successor thereof)
having a material adverse impact on the Company.
 
(d)           A “Change in Control” shall occur when:
 
(i)           A Person (which term, when used in this Section 1(f), shall not
include the Company, any underwriter temporarily holding securities pursuant to
an offering of such securities, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any Company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Voting Stock of the Company) is or
becomes, without the prior consent of a majority of the Continuing Directors,
the beneficial owner (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock
representing, without the prior written consent of a majority of the Continuing
Directors twenty percent (20%) (or, even with such prior consent, thirty-five
percent (35%)) or more of the combined voting power of the Company’s then
outstanding securities; or
 
(ii)           The Company consummates a reorganization, merger or consolidation
of the Company (which prior to the date of such consummation has been approved
by the Company’s stockholders) or the Company sells, or otherwise disposes of,
all or substantially all of the Company’s property and assets (other than a
reorganization, merger, consolidation or sale which would result in all or
substantially all of the beneficial owners of the Voting Stock of the Company
outstanding immediately prior thereto continuing to beneficially own, directly
or indirectly (either by remaining outstanding or by being converted into voting
securities of the resulting entity), more than fifty percent (50%) of the
combined voting power of the voting securities of the Company or such entity
resulting from the transaction (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s property or assets, directly or indirectly) outstanding
immediately after such transaction in substantially the same proportions
relative to each other as their ownership immediately prior to such
transaction), or the Company’s stockholders approve a liquidation or dissolution
of the Company; or
 

 
A-1

--------------------------------------------------------------------------------

 



 
(iii)           The individuals who are Continuing Directors of the Company (as
defined below) cease for any reason to constitute at least a majority of the
Board.
 
In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A, the transaction or event described in subsection (i), (ii) or
(iii) with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required
by Section 409A.
 
(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(f)           “Committee” shall mean the Human Resources Committee of the Board.
 
(g)           “Common Stock” shall mean the $0.01 par value common stock of the
Company.
 
(h)           “Company” shall mean Coach, Inc., a Maryland corporation.
 
(i)           “Continuing Director” shall mean (i) any member of the Board
(other than an employee of the Company) as of the Award Date or (ii) any person
who subsequently becomes a member of the Board (other than an employee of the
Company) whose election or nomination for election to the Board is recommended
by a majority of the Continuing Directors.
 
(j)           “Date of Termination” shall mean (i) if the Executive’s employment
is terminated by his death, the date of his death and (ii) if the Executive’s
employment is terminated for any other reason, the date specified in the written
notice of termination delivered by the Executive to the Company (or if no such
date is specified, the last day of the Executive’s active employment with the
Company).
 
(k)           “Disability” shall mean any mental or physical illness, condition,
disability or incapacity that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, and which:
 
(i)           Prevents the Executive from discharging all of his essential job
responsibilities and employment duties;
 
(ii)           Shall be attested to in writing by a physician or group of
physicians selected by the Executive and acceptable to the Company; and
 

 
A-2

--------------------------------------------------------------------------------

 



 
(iii)           Has prevented the Executive from so discharging his duties for
any 180 days in any 365 day period.
 
A Disability shall be deemed to have occurred on the 180th day in such 365 day
period.
 
(l)           “Executive” shall mean Lew Frankfort.
 
(m)           “Fair Market Value” shall mean, as of any given date, the fair
market value of a share of Common Stock on such date determined by such methods
or procedures as may be established from time to time by the Committee.  Unless
otherwise determined by the Committee, the Fair Market Value of a share of
Common Stock as of any date shall be the average of the high and low trading
prices for a share of Common Stock as reported on the New York Stock Exchange
(or any national securities exchange on which the Common Stock is then listed)
for such date or, if no such prices are reported for that date, the average of
the high and low trading prices on the next preceding date for which such prices
were reported.
 
(n)           “Fiscal Year PRSUs” shall have the meaning set forth on Annex B.
 
(o)           A performance level of “Good” with respect to any Performance Goal
shall have the meaning set forth on Annex C.
 
(p)           The Executive shall have “Good Reason” to resign his employment
upon the occurrence of any of the following:  (i) failure of the Company to
continue the Executive in the position of Chairman and Chief Executive Officer;
(ii) a material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority (including, without limitation, the
Executive’s failure to continue to serve as member of the Board); (iii)
relocation of the Company’s executive offices more than 50 miles outside of New
York, New York or relocation of Executive away from the executive offices; (iv)
failure of the Company to timely make any material payment or provide any
material benefit under the Executive’s employment agreement with the Company, or
the Company’s material reduction of any compensation, equity or benefits that
the Executive is eligible to receive under his employment agreement; or (v) the
Company’s material breach of the Executive’s employment agreement; provided,
however, that notwithstanding the foregoing the Executive may not resign his
employment for Good Reason unless: (x) the Executive provides the Company with
at least 30 days prior written notice of his intent to resign for Good Reason
(which notice is provided not later than the 60th day following the occurrence
of the event constituting Good Reason) and (y) the Company does not remedy the
alleged violation(s) within such 30-day period; and, provided, further, that
Executive may resign his employment for Good Reason if in connection with any
Change in Control the surviving entity does not assume his employment agreement
(or, with the written consent of the Executive, substitute a substantially
identical agreement) with respect to the Executive in writing delivered to the
Executive prior to, or as soon as reasonably practicable following, the
occurrence of such Change in Control
 
(q)           A performance level of “Marginal” with respect to any Performance
Goal shall have the meaning set forth on Annex C.
 
(r)           A performance level of “Outstanding” with respect to any
Performance Goal shall have the meaning set forth on Annex C.
 

 
A-3

--------------------------------------------------------------------------------

 



 
(s)           “Performance Criteria” shall mean the criteria that the Committee
selects for purposes of establishing the Performance Goals.  The Performance
Criteria that will be used to establish Performance Goals are limited to the
following: net earnings (either before or after interest, taxes, depreciation
and amortization), economic value-added (as determined by the Committee), sales
or revenue, net income (either before or after taxes), operating earnings or
income, cash flow (including, but not limited to, operating cash flow and free
cash flow), funds from operations, cash flow return on capital, return on
investment, return on stockholders’ equity, return on assets or net assets,
return on capital, stockholder returns, return on sales, gross or net profit
margin, productivity, expense, margins, operating efficiency, cost reduction or
savings, customer satisfaction, working capital, earnings or diluted earnings
per share, price per share of Stock, and market share, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group.  The Committee shall, within the time
prescribed by Section 162(m) of the Code, define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for the
Performance Period or a fiscal year of the Company.
 
(t)           “Performance Goals” shall mean the Performance Goals (as defined
in the Plan) established in writing by the Committee for the Performance Period,
or for a fiscal year of the Company during the Performance Period, based on the
Performance Criteria, and set forth on Annex C.
 
(u)           “Performance Period” shall mean the period beginning on June 28,
2009 and ending on June 29, 2013.
 
(v)           “Performance Period PRSUs” shall have the meaning set forth on
Annex B.
 
(w)           “Person” shall mean an individual, partnership, corporation,
business trust, limited liability company, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
(x)           “PRSU Gain” shall mean an amount equal to the product of (i) the
number of shares of Common Stock that are distributed pursuant to the PRSU Award
and (ii) the Fair Market Value per share of Common Stock on the date of such
distribution.
 
(y)           “Retention Period” shall mean the period beginning on the Vesting
Date and ending on the second anniversary of the Vesting Date.
 
(z)           “Section 409A” shall mean Section 409A of the Code and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or guidance that
may be issued after the date hereof.
 
(aa)           “Section 5(a) Portion” shall mean a number of PRSUs equal to the
sum of (x) the number of Fiscal Year PRSUs that relate to any fiscal year of the
Company that ended on or prior to the Date of Termination due to death or
Disability (assuming for these purposes that (A) the Company’s performance would
not be Marginal or below for any fiscal year that ends following the Date of
Termination and (B) the Company’s performance would be at least Superior for at
least one fiscal year that ends following the Date of Termination), (y) 102,424
PRSUs (the Target Number of Performance Period PRSUs) and (z) the ratio of (i)
the product of (A) $1,750,000 and (B) the number of fiscal years during the
Performance Period that have not ended on or prior to the Date of Termination
due to death or Disability, to (ii) the Fair Market Value per share of Common
Stock on the first day of the fiscal year in which the Date of Termination due
to death or Disability occurs.
 

 
A-4

--------------------------------------------------------------------------------

 



 
(bb)           “Section 5(d) Portion” shall mean a number of PRSUs equal to the
sum of (x) 102,424 PRSUs (the Target Number of Performance Period PRSUs) and (y)
the ratio of (i) the product of (A) $1,750,000 and (B) the number of fiscal
years during the Performance Period that have not ended prior to the Date of
Termination (or date of Change in Control, if later), to (ii) the Fair Market
Value per share of Common Stock on the first day of the fiscal year in which the
Date of Termination, or Change in Control, as applicable, occurs.
 
(cc)           A performance level of “Superior” with respect to any Performance
Goal shall have the meaning set forth on Annex C.
 
(dd)           “Target Number of PRSUs” shall, with respect to each of the
Performance Period PRSUs and the Fiscal Year PRSUs, mean that certain number of
PRSUs calculated in accordance with the formula set forth on Annex B for the
Performance Period or an individual fiscal year, as applicable.
 
(ee)           “Vesting Date” shall mean June 29, 2013.
 
(ff)           “Voting Stock” shall mean all capital stock of the Company which
by its terms may be voted on all matters submitted to stockholders of the
Company generally.
 



 
A-5

--------------------------------------------------------------------------------

 

Exhibit F-Annex B


 
PERFORMANCE RESTRICTED STOCK UNIT TERMS
 
As set forth in that certain Performance Restricted Stock Unit Award Grant
Notice and Agreement to which this Annex B is attached (the “Agreement”), this
Annex B sets forth certain terms and conditions related to the PRSUs granted
pursuant to the Agreement.  Capitalized terms not defined herein are defined in
the Agreement or in the Definitions Annex attached to the Agreement as Annex A.
 
Executive:
Lew Frankfort
 
Award Date:
August 6, 2009
 
Performance Period:
June 28, 2009 through June 29, 2013 (i.e., the Company’s 2010 through 2013
fiscal years)
 
Target Value of Award:
The aggregate target value of the Award is $10,000,000, divided as follows:
 
(a)    $7,000,000 based on the Company’s performance as measured against
specified pre-established performance goals for each of the Company’s 2010
through 2013 fiscal years (“Fiscal Year PRSUs”).
(b)    $3,000,000 based on the Company’s aggregate international growth during
the Performance Period (“Performance Period PRSUs”).
 
Target Number of PRSUs:
The Target Number of PRSUs shall be determined as follows:
 
(a)           Fiscal Year PRSUs:
 
(i)       Fiscal Year 2010:  59,747 PRSUs
 
(ii)       Fiscal Year 2011: That number of PRSUs equal to the ratio of:
(A). $1,750,000, to (B)the Fair Market Value per share of Common Stock on the
date the Committee approves the performance goals for Fiscal Year 2011
 
(iii)       Fiscal Year 2012: That number of PRSUs equal to the ratio of: (A)
$1,750,000, to (B)the Fair Market Value per share of Common Stock on the date
the Committee approves the performance goals for Fiscal Year 2012
 
(iv)       Fiscal Year 2013: That number of PRSUs equal to the ratio of: (A)
$1,750,000, to (B)the Fair Market Value per share of Common Stock on the date
the Committee approves the performance goals for Fiscal Year 2013
 




 
B-1

--------------------------------------------------------------------------------

 




 
Fractional PRSUs shall not be granted, and the number of PRSUs determined
pursuant to (ii), (iii) and (iv) will be rounded down to the nearest whole
number to eliminate fractional PRSUs.
 
(b)           Performance Period PRSUs:  102,424 PRSUs
 
Actual Number of PRSUs:
The actual number of PRSUs which vest pursuant to the Award may be greater than
or less than the Target Number of PRSUs based on the Company’s achievement of
the Performance Goals set forth on Annex C and determined in accordance with the
Vesting Schedule set forth below.
 
Vesting Schedule:
Subject to subsection (c), below, the PRSUs shall become vested on the Vesting
Date based on the Company’s achievement of the Performance Goals set forth on
Annex C as follows:
 
(a)           Fiscal Year PRSUs:
 
With respect to the performance of the Company in each of the Company’s 2010 –
2013 fiscal years, the number of PRSUs vesting on the Vesting Date shall be:
 
(i)          Zero, if the Company performance level for such fiscal year is less
than or equal to Marginal;
 
(ii)          67% of the Target Number of PRSUs for such fiscal year if the
Company performance level for such fiscal year is Good;
 
(iii)          100% of the Target Number of PRSUs for such fiscal year if the
Company performance level for such fiscal year is Superior; and
 
(iv)          133% of the Target Number of PRSUs for such fiscal year if the
Company performance level for such fiscal year is Outstanding.
 
If the Company performance level for a fiscal year is between Marginal and Good,
between Good and Superior, or between Superior and Outstanding, the number of
PRSUs that may become vested with respect to such fiscal year on the Vesting
Date shall be determined by means of linear interpolation.
 
Notwithstanding the foregoing, no Fiscal Year PRSUs in excess of the Target
Number of PRSUs shall vest on the Vesting Date with respect to performance in
any fiscal year unless (x) the Company’s performance level was greater than
Superior in at least two of the fiscal years during the Performance Period, and
(y) the Company’s performance level was at least Marginal in every fiscal year
during the Performance Period.
 
(b)    Performance Period PRSUs:
 
The number of PRSUs vesting on the Vesting Date shall be:
 




 
B-2

--------------------------------------------------------------------------------

 




 
(i)          Zero, if the Company performance level for the Performance Period
is less than or equal to Marginal;
 
(ii)          50% of the Target Number of PRSUs if the Company performance level
for the Performance Period is Good;
 
(iii)          100% of the Target Number of PRSUs if the Company performance
level for the Performance Period is Superior; and
 
(iv)          133% of the Target Number of PRSUs if the Company performance
level for the Performance Period is Outstanding.
 
If the Company performance level for the Performance Period is between Marginal
and Good, between Good and Superior, or between Superior and Outstanding, the
number of PRSUs that may become vested on the Vesting Date shall be determined
by means of linear interpolation.
 
(c)          Termination of Employment Prior to Vesting Date:
 
Notwithstanding the foregoing subsections (a) and (b), in the event of the
Executive’s termination of employment prior to the Vesting Date, any or all
Fiscal Year PRSUs and Performance Period PRSUs shall be subject to forfeiture in
accordance with Section 5 of the Agreement (and no PRSUs that are forfeited
pursuant to Section 5 of the Agreement shall become vested pursuant to this
Annex B).
 
Dividend Equivalents:
(a)     The Executive shall be eligible to receive Dividend Equivalents (as
defined in the Plan) with respect to the Award (the “Dividend Equivalent
PRSUs”).   Subject to subsection (b), below, the amount of the Dividend
Equivalent PRSUs shall be determined as of the Vesting Date (or, if earlier, the
date the Award is distributed to Executive pursuant to Section 5 of the
Agreement) and shall be distributed in accordance with the terms of the
Agreement.  For purposes of determining the amount of Dividend Equivalent PRSUs
(and subject to subsection (b), below): (i) an amount representing dividends
payable on the number of shares of Common Stock equal to (A) the number of
Performance Period PRSUs and (B) Fiscal Year PRSUs  with respect to fiscal years
beginning on or prior to the dividend record date shall be deemed reinvested in
Common Stock and credited as additional PRSUs as of the dividend payment date;
and (ii) (A) with respect to the Performance Period PRSUs, the Company’s
performance will be deemed to be Outstanding, (B) with respect to the Fiscal
Year PRSUs for the fiscal year in which the dividend record date occurs, the
Company’s performance level will be deemed to be Outstanding; provided, however,
that in the event the Company’s performance level is Marginal or below in any
fiscal year that ends prior to the dividend record date, the Company’s
performance for the fiscal year in which the dividend record date occurs shall
be deemed to be Superior, and (C) with respect to the Fiscal Year PRSUs for the
fiscal years ending prior to the fiscal year in which the dividend record date
occurs, the Company’s performance will be based on actual results for such prior
fiscal years.




 
B-3

--------------------------------------------------------------------------------

 




 
 
(b)     All Dividend Equivalent PRSUs (including Dividend Equivalent PRSUs paid
with respect to any prior year’s Dividend Equivalent PRSUs) will be subject to
forfeiture if the underlying PRSUs are forfeited in accordance with the
forfeiture and vesting provisions set forth in Section 5 of the Agreement and
this Annex B.
 
Transfer Restrictions:
The PRSUs shall be subject to the transfer restrictions set forth in the
Agreement and the Retention Requirements set forth below.
 
Retention Requirements:
Following the Vesting Date, 50% of the net number of shares of Common Stock
distributed to the Executive pursuant to the vesting of the Award (after the
deduction of shares for tax withholding in accordance with the Agreement) must
be retained by the Executive until the expiration of the Retention Period and
during such period the Executive may not in any manner, directly or indirectly,
transfer, assign, sell, exchange, pledge, hypothecate or otherwise dispose of
any such shares of Common Stock.
 
Notwithstanding the foregoing, the Retention Period shall not apply (i)
following a termination of employment due to death or Disability, (ii) following
a termination of employment without Cause or for Good Reason that occurs within
12 months following a Change in Control, or (iii) upon a Change in Control that
occurs within the six months following a termination of employment without Cause
or for Good Reason.
 
Performance Goals:
The Award is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code.
 
The Performance Goals set forth on Annex C shall be established and the level of
achievement of such Performance Goals shall be determined in the following
manner:
 
(a)           Fiscal Year PRSUs
 
No later than 90 days following the commencement of each of the Company’s fiscal
years during the Performance Period (or such earlier time as may be required
under Section 162(m) of the Code), the Committee shall, in writing, select the
Performance Criteria for such fiscal year and establish the Performance Goals
and the Target Number of PRSUs which may be earned for such fiscal year based on
the Performance Criteria.  Following the completion of each fiscal year, the
Committee shall certify in writing whether and the extent to which the
Performance Goals have been achieved for such fiscal year.
 
(b)Performance Period PRSUs
 
No later than 90 days following the commencement of the Performance Period, the
Committee shall, in writing, select the Performance Criteria for the Performance
Period and establish the Performance Goals and the Target Number of PRSUs which
may be earned for the Performance Period based on the Performance
Criteria.  Following the completion of the Performance Period, the Committee
shall certify in writing whether and the extent to which the Performance Goals
have been achieved for the Performance Period.
 




 
B-4

--------------------------------------------------------------------------------

 




 
Notwithstanding any other provision of the Agreement (or any of its annexes),
the Award shall be subject to any additional limitations set forth in Section
162(m) of the Code or any regulations or rulings thereunder that are
requirements for qualification as “performance-based compensation,” and the
Agreement shall be deemed amended to the extent necessary to conform to such
requirements.
 



 

 
B-5

--------------------------------------------------------------------------------

 

Exhibit F-Annex C


 
PERFORMANCE GOALS
 
I.           Fiscal Year PRSUs
 
The Performance Goals for the Fiscal Year PRSUs for each of fiscal years 2010
through 2013 shall equal the performance goals for such fiscal year to be
adopted by the Human Resources Committee of the Board under the Company’s
Performance-Based Annual Incentive Plan (together with any successor plan
adopted by the Company that provides for “performance-based compensation” within
the meaning of Section 162(m) of the Code, the “Bonus Plan”).
 
Each of the terms “Good,” “Marginal,” “Outstanding” and “Superior”, with respect
to any Performance Goal for Fiscal Year PRSUs in any fiscal year, shall have the
same value as adopted by the Human Resources Committee for such fiscal year
pursuant to the Bonus Plan.
 
II.           Performance Period PRSUs
 
The Performance Goal for the Performance Period PRSUs shall equal the target to
be approved by the Human Resources Committee on August 6, 2009 for aggregate net
sales by Coach International, excluding Coach Japan, during the final fiscal
year of the Performance Period.
 
 Each of the terms “Good,” “Marginal,” “Outstanding” and “Superior”, with
respect to such Performance Goal for the Performance Period PRSUs, shall have
the same value as adopted by the Human Resources Committee on August 6, 2009.
 

 
C-1

--------------------------------------------------------------------------------

 

Exhibit F-Annex D


 
RESTRICTIVE COVENANTS
 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement to which this Annex C is attached or in the
Definition Annex attached to the Agreement as Annex B.
 
1.           The Executive shall not, at any time during his employment or
during the 24-month period following the Date of Termination (the “Restricted
Period”) directly or indirectly engage in, have any equity interest in, or
manage or operate any (a) Competitive Business (as defined below), (b) new
luxury accessories business that competes directly with the existing or planned
product lines of the Company or (c) business with respect to which Reed Krakoff
is a designer or marketer (or with respect to which Reed Krakoff otherwise
performs similar duties to those he performs for the Company); provided,
however, that the Executive shall be permitted to acquire a passive stock or
equity interest in such a business provided the stock or other equity interest
acquired is not more than five percent (5%) of the outstanding interest in such
business.  For purposes of these Restrictive Covenants, “Competitive Business”
shall mean any entity that, as of the date of the Executive’s termination of
employment, the Committee has designated in its sole discretion as an entity
that competes with any of the businesses of the Company; provided, that (i) not
more than 20 entities (which term “entities” shall include any subsidiaries,
parent entities and other affiliates thereof) shall be designated as Competitive
Businesses at one time and (ii) such entities are the same 20 entities used for
any list of competitive entities for any other arrangement with an executive of
the Company; and, provided further, that the Committee may change its
designation of Competitive Businesses at any time that is not less than 90 days
prior to the Executive’s termination of employment upon written notice thereof
to the Executive (and any such change within the 90 day period immediately
preceding the Executive’s termination of employment shall not be effective).
 
2.           During the Restricted Period, the Executive will not, directly or
indirectly recruit or otherwise solicit or induce any employee, director,
consultant, wholesale customer, vendor, supplier, lessor or lessee of the
Company to terminate its employment or arrangement with the Company, otherwise
change its relationship with the Company, or establish any relationship with the
Executive or any of his affiliates for any business purpose.
 
3.           Except as required in the good faith opinion of the Executive in
connection with the performance of the Executive’s duties hereunder or as
specifically set forth in this Section 3, the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company, including, without
limitation, information with respect to the Company’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, business plans, designs, marketing
or other business strategies, compensation paid to employees or other terms of
employment, or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such confidential or proprietary information or trade
secrets.  The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).  Upon
termination of the Executive’s employment with the Company for any reason, the
Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, designs, marketing or other business strategies, products or
processes, provided that the Executive may retain his rolodex, address book and
similar information and any non-proprietary documents he received as a director.
 

 
D-1

--------------------------------------------------------------------------------

 



 
4.           Notwithstanding Section 3, the Executive may respond to a lawful
and valid subpoena or other legal process or other government or regulatory
inquiry but shall give the Company prompt notice thereof (except to the extent
legally prohibited), and shall, as much in advance of the return date as is
reasonably practicable, make available to the Company and its counsel copies of
any documents sought which are in the Executive’s possession or to which the
Executive otherwise has reasonable access.  In addition, the Executive shall
reasonably cooperate with and assist the Company and its counsel at any time and
in any manner reasonably requested by the Company or its counsel (with due
regard for the Executive’s other commitments if he is not employed by the
Company) in connection with any litigation or other legal process affecting the
Company of which the Executive has knowledge as a result of his employment with
the Company (other than any litigation with respect to his employment
agreement).  In the event of such requested cooperation, the Company shall
reimburse the Executive’s reasonable out of pocket expenses.
 
5.           The Executive shall not disparage the Company, any of its products
or practices, or any of its directors, officers, agents, representatives, or
employees, either orally or in writing, at any time.  The Company (including
without limitation its directors) shall not disparage the Executive, either
orally or in writing, at any time.  Notwithstanding the foregoing, nothing in
this Section 5 shall limit the ability of the Company or the Executive, as
applicable, to provide truthful testimony as required by law or any judicial or
administrative process.
 
6.           The Executive agrees that all strategies, methods, processes,
techniques, marketing plans, merchandising schemes, themes, layouts,
mechanicals, trade secrets, copyrights, trademarks, patents, ideas,
specifications and other material or work product (“Intellectual Property”) that
the Executive creates, develops or assembles in connection with his employment
hereunder shall become the permanent and exclusive property of the Company to be
used in any manner it sees fit, in its sole discretion.  The Executive shall not
communicate to the Company any ideas, concepts, or other intellectual property
of any kind (other than in his capacity as an officer of the Company) which (a)
were earlier communicated to the Executive in confidence by any third party as
proprietary information, or (b) the Executive knows or has reason to know is the
proprietary information of any third party.  Further, the Executive shall adhere
to and comply with the Company’s Global Business Integrity Program Guide.  All
Intellectual Property created or assembled in connection with the Executive’s
employment hereunder shall be the permanent and exclusive property of the
Company.  The Company and the Executive mutually agree that all Intellectual
Property and work product created in connection with the Executive’s employment,
which is subject to copyright, shall be deemed to be “work made for hire,” and
that all rights to copyrights shall be vested in the Company.  If for any reason
the Company cannot be deemed to have commissioned “work made for hire,” and its
rights to copyright are thereby in doubt, then the Executive agrees not to claim
to be the proprietor of the work prepared for the Company, and to irrevocably
assign to the Company, at the Company’s expense, all rights in the copyright of
the work prepared for the Company.
 

 
D-2

--------------------------------------------------------------------------------

 



 
7.           As used in these Restrictive Covenants, the term “Company” shall
include the Company and any of its affiliates or direct or indirect
subsidiaries.
 
8.           The Company and the Executive expressly acknowledge and agree that
the agreements and covenants contained in these Restrictive Covenants are
reasonable.  In the event, however, that any agreement or covenant contained in
these Restrictive Covenants shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it will be interpreted to extend only over
the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
 


 

 
D-3

--------------------------------------------------------------------------------

 
